                      UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            SOUTHERN DIVISION

                           No. 7:19-CR-194-D-2

UNITED STATES OF AMERICA

      v.                                                ORDER TO SEAL
                                                   [DOCKET ENTRY NUMBER 114]
DIONA RICH,

              Defendant.

     Upon Motion of the Defendant,      it is hereby ORDERED that Docket

Entry Number 114 be    sealed until    such time as              the     Court determines

that the aforementioned filing should be unsealed.

     SO ORDERED. This, the -1.2..._ day of   __,f\........,,p~t~i~(_ _ _ _ ,   2021.




                                                    JAMES C. DEVER III
                                              United States District Judge




      Case 7:19-cr-00194-D Document 116 Filed 04/12/21 Page 1 of 1
